DETAILED ACTION
In Response to Applicant’s Remarks Filed 6/24/22
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-11 and 13-20 are pending.
Claims 1, 4-11 and 13-20 have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinard et al. (WO 2018/009201) (“Kinard”) in view of Grammer (DE 20109666) or Kmeid (WO 2009/149177).  Kinard teaches a frame, the frame (fig. 1: 18) comprising: a forward side and an aft side; an upper portion comprising a top end of the seat back; and a lower portion adjacent to the upper portion, wherein a thickness of the upper portion of the frame is less than a thickness of the lower portion of the frame (fig. 1: 18a has a thicker lower portion compared to the upper portion), wherein the frame supports a back sheet (fig. 1: shown between side frame members 18a), wherein the back sheet is supported at the forward side of the frame (fig. 1) and such that the back sheet defines a housing area in an aft side of the seat back (as shown in fig. 1 covered by portion 24), wherein the housing area comprises a housing area surface that is recessed within the seat back relative to the aft side of the frame, the housing area adapted for housing a storage pocket (the area within 18c houses a storage pocket 26); wherein the seat back further comprises a reinforcing member (fig. 1: 32) reinforcing at least a portion of the upper portion of the frame, the reinforcing member defining an attachment point for a component comprising at least a video mount (fig. 1: 30) or a tray table (fig. 1: 28) (both elements are attached within 32). 
Kinard fails to teach wherein the frame is tubular.  However, Grammer (fig. 5) and Kmeid (fig. 5e, 6c) teach tubular seat back frames for passenger seats, as is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to make the seatback frame tubular in order to provide a light weight frame.
As concerns claim 4, Kinard, as modified, teaches wherein the upper portion of the frame extends vertically at a non-zero angle relative to the lower portion of the frame (as shown in fig. 1).
As concerns claim 5, Kinard, as modified, teaches a reinforcing member (fig. 5: 32) reinforcing at least a portion of the upper portion of the frame.
As concerns claim 6, Kinard, as modified, does not expressly teach wherein the frame is made of metal.  However, Kmeid teaches wherein the seat back passenger frame is made of metal (paragraph 0003).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to construct the frame from metal in order to provide the structural characteristics desired.
As concerns claim 7, Kinard teaches a passenger seat comprising a seat back, the seat back comprising a monolithic frame (fig. 1: 18a, 18c is shown as a single piece) comprising: a forward side; an aft side comprising a first portion and a second portion (the upper aft portion and lower aft portion, respectively), wherein the first portion is offset from the second portion and towards the forward side (the upper aft portion is offset from the linear axis extending upward from the lower portion in the same fashion as the present application, i.e. it is offset/angled forward); an upper portion comprising the first portion of the aft side; and a lower portion comprising the lower portion of the aft side, wherein a distance from the forward side to the aft side is a thickness of the frame, and wherein the thickness of the upper portion of the frame is less than the thickness of the lower portion of the frame (fig. 1 shows 18a has a greater thickness at the lower portion and a lesser thickness at the upper portion of the frame, in similar fashion to the present application) wherein the frame supports a back sheet (fig. 1: shown between side frame members 18a), wherein the back sheet is supported at the forward side of the frame (fig. 1) and such that the back sheet defines a housing area in an aft side of the seat back (as shown in fig. 1 covered by portion 24), wherein the housing area comprises a housing area surface that is recessed within the seat back relative to the aft side of the frame.
Kinard fails to teach wherein the frame is tubular.  However, Grammer (fig. 5) and Kmeid (fig. 5e, 6c) teach monolithic, single piece, tubular seat back frames for passenger seats, as is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to make the seatback frame tubular and integral in order to provide a lightweight, structurally rigid frame.  
As concerns claim 8, Kinard, as modified, teaches a seat base (fig. 1: 16a) and wherein the seat back is joined to the seat base. 
As concerns claim 9 and 10, Kinard, as modified, teaches a reinforcing member (fig. 5: 32) joined to at least a portion of the upper portion of the tubular frame, and wherein the reinforcing member comprises at least one of a doubler (fig. 6 shows that the composite sides 74 and 76 act as a “doubler” under broadest reasonable interpretation) joined by mechanical fasteners (paragraph 0045). 
As concerns claim 11, Kinard, as modified, teaches wherein the upper portion of the tubular frame extends vertically at a non-zero angle relative to the lower portion of the tubular frame such that the upper portion of the tubular frame extends forward relative to the lower portion of the tubular frame (as shown in Kinard, fig. 1).
As concerns claim 13, Kinard, as modified, does not expressly teach wherein the frame is made of metal.  However, Kmeid teaches wherein the seat back passenger frame is made of metal (paragraph 0003).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to construct the frame from metal in order to provide the structural characteristics desired.

Allowable Subject Matter
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Kinard, Carson, Kaneda, McKibbin, Grammer and Kmeid fail to teach a seat back having a single-component hollow frame with an aperture providing access to the central cavity on an aft portion of the hollow frame with a first upper portion being offset from a second lower portion and the frame supports a back sheet defining a housing area as claimed.  

Response to Arguments
With respect to claims 1, 4-11 and 13, Applicant’s arguments filed 6/24/22 have been fully considered but are not persuasive.  Regarding claim 1, Applicant argues “Kinard does not teach or suggest that the housing area houses an IFE system and/or includes a reinforcing member.”  The Office disagrees.  The claim requires that housing area houses an IFE system or a storage pocket, which is shown by element 26 in Fig. 1 of Kinard.  Further, Kinard teaches a reinforcing member 32 in an upper portion of the frame having an attachment for a video mount (30) or a tray table (28) as both are attached to the reinforcing member.
Regarding claim 7, Applicant argues that Kinard lacks a teach about the seatback being a monolithic frame or that a frame includes a forward side and aft side wherein a first portion of the aft side is offset from the second portion of the aft side toward the forward side.  The Office disagrees. Fig. 1 of Kinard shows a single bent structure forming the seatback frame.  Although there is no express language describing this the specification, it may be understood from the drawing to one having ordinary skill in the art.  Further, the combination of Kinard with Grammer, which also has an integral backrest as discussed above, provides the teaching of a monolithic seatback frame.  Additionally, as discussed above, the recitation of a forwardly offset first aft side portion is met by Kinard in the same way that the angled portion 134A is offset from axis 134B in Fig. 6 of the present application.  It is noted that the term “offset” include a breadth of meanings, including what may be considered an “architectural” offset whereby recess is cutout in a wall or structure reducing its thickness in that area. This more limiting definition of the term offset to describe the first upper aft side is not shown by Kinard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636